 1
                                 UNITED STATES DISTRICT COURT
 2
                                           DISTRICT OF NEVADA
 3
                                                    ***
 4
      JINGLING WU, et al.,                                 Case No. 2:19-cv-00229-JCM-BNW
 5
                             Plaintiffs,
 6                                                         ORDER
            v.
 7
      ANDREW S. FONFA, et al.,
 8
                             Defendants.
 9

10

11          Presently before the court is Plaintiffs’ Motion for Order Directing Defendants to Preserve
12   Books and Records Returned to Them by the Receiver (ECF No. 40), filed on August 30, 2019.
13   Also before the court is Plaintiffs’ Ex Parte Application for Order Shortening Time to Determine
14   (1) Demands for Security and (2) Plaintiffs’ Motion for Order to Preserve Books and Records
15   (ECF No. 41), filed on August 30, 2019. Plaintiffs withdrew the motions as to the books and
16   records. (Pls.’ Limited Notice of Withdrawal of Pending Mots. Without Prejudice (ECF No. 42);
17   Pls.’ Limited Notice of Withdrawal of Pending Mots. Without Prejudice (ECF No. 43).) The
18   court therefore will deny those motions without prejudice. To the extent plaintiffs’ request for an
19   order shortening time as to the demands for security of costs was not withdrawn, the court will
20   deny the motion as moot given that the court has resolved the issue of security of costs.
21          IT IS SO ORDERED.
22

23          DATED: December 2, 2019
24

25
                                                          BRENDA WEKSLER
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
